1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The drawings filed April 12, 2022 are accepted by the examiner.
3.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.
	The terminal disclaimer filed April 12, 2022 has been approved and overcomes the non-statutory double patenting rejection set forth in section 7 of the Office action mailed January 13, 2022.
	In view of the amendments to the claims, all pending are deemed to have an effective filing date of at least May 29, 2015, the filing date of parent application PCT/US2015/033129.  Instant claims 36-55 are deemed to be entitled under 35 U.S.C. 120 and 35 U.S.C. 365 to the benefit of the filing date of parent applications 16/205,631, 15/313,673, and PCT/US2015/033129 because the parent applications, under the test of 35 U.S.C. 112(a), disclose the claimed invention.  Accordingly, U.S. Patent No. 10,174,098 is no longer available as prior art under 35 U.S.C. 102 against instant claims 46-48, and the anticipation rejection set forth in section 10 of the Office action mailed January 13, 2022 is withdrawn.
	See also parent application 15/313,673, Office action mailed January 17, 2018,       section 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 26, 2022